NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      ROBERT JOEY MILLS, Appellant.

                             No. 1 CA-CR 21-0216
                               FILED 2-17-2022


           Appeal from the Superior Court in Mohave County
                        No. S8015CR202000069
              The Honorable Richard D. Lambert, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. MILLS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Michael J. Brown joined.


T H U M M A, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Robert Joey
Mills advised this court that she has found no arguable question of law after
searching the entire record and asks this court to conduct an Anders review.
Mills was provided an opportunity to file a supplemental brief but did not
do so. This court has reviewed the record and has found no reversible error.
Accordingly, Mills’ convictions and resulting sentences are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2            Early one morning in July 2019, the Arizona Department of
Public Safety (DPS) executed a search warrant at a house in Kingman where
Mills was located. During the search, DPS found several bags of
methamphetamine and marijuana as well as drug paraphernalia, including
digital scales and plastic bags. In Mills’ bedroom, DPS found two safes
containing several bags of marijuana, four bags of methamphetamine, rifles
and a handgun. Additional weapons were found between a dresser and a
wall in Mills’ room. The dresser also had two loaded handguns, Mills’
driver’s license, a large bag of marijuana, $850 in U.S. currency and
“miscellaneous non-American currency.”

¶3            After taking Mills into custody and reading him his rights
pursuant to Miranda v. Arizona, 384 U.S. 436 (1966), DPS questioned Mills at
the house and the Mohave County Jail. Mills admitted that the guns found
in the gun safe belonged to him, that he used methamphetamine the day
before, that his fingerprints were “probably going to be on the bags of
meth,” that the methamphetamine had been collected for years and some
of it was “not good” and that he sells “quarters or whatever, maybe for
$100.00.”




                                      2
                             STATE v. MILLS
                            Decision of the Court

¶4             The State charged Mills with: (1) possession of dangerous
drugs for sale (methamphetamine), a class 2 felony; (2) possession of
marijuana for sale, a class 3 felony and (3) misconduct involving weapons,
a class 4 felony. The court appointed counsel to represent Mills. After Mills’
request for new counsel was denied, he hired private counsel.

¶5            Mills rejected a plea offer at a July 2020 settlement conference.
A November 2020 trial resulted in a mistrial before any evidence was
received given an incident between court staff and two jurors. The court
then set a new trial for January 2021.

¶6            In December 2020, in response to the COVID-19 pandemic,
the State requested a continuance. The court granted the State’s motion and
trial was held in late March 2021.

¶7            At trial before an eight-person jury, the State called three
witnesses including an expert who identified the drugs found at the house.
Mills elected not to testify, as was his right, and the jury found him guilty
on all three counts. During the aggravating circumstances phase, the jury
found the drug offenses were committed with the expectation of pecuniary
gain but rejected the allegation of the presence of an accomplice.

¶8            At sentencing, after hearing from counsel, Mills elected not to
address the court. Finding mitigating factors outweighed the aggravating
circumstance, the court imposed presumptive mitigated sentences. Mills
was sentenced as a non-dangerous, non-repetitive offender to concurrent
prison terms, the longest of which was 5 years. Mills was correctly awarded
256 days of presentence incarceration credit. This court has jurisdiction over
Mills’ timely appeal pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (A.R.S.) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A) (2022).

                               DISCUSSION

¶9             The record shows that Mills was represented by counsel at all
stages of the proceedings and that counsel was present at all critical stages.
The record contains substantial evidence supporting the verdict. The
sentences imposed were within statutory limits. The award of presentence
incarceration credit was accurate. And in all other respects, from the record
presented, all proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure.




                                      3
                            STATE v. MILLS
                           Decision of the Court

                              CONCLUSION

¶10           This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none. Leon,
104 Ariz. at 300; State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999).
Accordingly, Mills’ conviction and resulting sentences are affirmed.

¶11            Upon the filing of this decision, counsel is directed to inform
Mills of the status of the appeal and of his future options. Defense counsel
has no further obligations unless, upon review, counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Mills has 30 days
from the date of this decision to proceed, if he desires, with a pro se motion
for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4